459 F.2d 1042
72-1 USTC  P 16,040
BIG THREE INDUSTRIAL GAS & EQUIPMENT COMPANY, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 71-2930.
United States Court of Appeals,Fifth Circuit.
June 8, 1972.

Howard A. Weinberger, Atty., Tax Div., Dept. of Justice, Dallas, Tex., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Virginia H. Gallagher, Attys., Tax Div., Dept. of Justice, Washington, D. C., Anthony J. P. Farris, U. S. Atty., Houston, Tex., William A. Friedlander, Jane M. Edmisten, Attys., Tax Division, Department of Justice, Washington, D. C., of counsel, for defendant-appellant.
Charles R. Vickery, Jr., Houston, Tex., Vickery & McConnell, Don Stocking, Arthur Slaughter, Houston, Tex., for plaintiff-appellee.
Before AINSWORTH, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
The Government appeals from the District Court's judgment in favor of appellee Taxpayer.  We affirm and adopt the opinion of the District Judge which is reported at 329 F.Supp. 1273.


2
Affirmed.